DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10, 20-23 and 25-27 are currently under examination. Claims 11, 24 and 28 are withdrawn from consideration as non-elected species. Claims 12-19 have been cancelled. Claims 20-28 are newly added. Claims 1-2, 4 and 11 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-11 and 19 is withdrawn. Among them, claim 19 has been canceled.
Regarding claims 1-2, 4-7, 9-11 and 19, the rejection under 35 U.S.C. 103(a) as being unpatentable over Gao et al. (CA 2765429 A1, submitted by applicants in IDS), and in view of Babu et al. (Proc. Indian Acad. Sci. (Chem. Sci.), 106(1), 1994, 37-43, submitted by applicants in IDS) is withdrawn. Among them, claim 19 has been canceled. Claim 11 is amended.

Regarding claim 8, the rejection under 35 U.S.C. 103 as being unpatentable over the combined references of Babu et al. and Gao et al. as applied to claims 1-2 above, is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-10, 20-23 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blannet al. (US 2006/0229480 A1).
Regarding claims 1 and 22, Blann et al. teach a catalyst for ethylene oligomerization comprising CrCl3(THF)3 (Applicant’s elected Cr compound)(claim 34), co-catalyst MMAO (applicant’s elected co-catalyst)(claim 40), aromatic solvent including toluene ([0059], [0093] and [0097]) and a ligand having general formula (R1)(R2)A-B-C(R3)(R4) ([0029] which corresponds to the instant claimed formula, wherein R1=R2=aromatic groups such as Ph, R3=R4=OEt, A=C=P ([0035]), B=NR5 including NPri ([0036]), Alternative the ligand includes applicant’s elected ligand having the formula Ph2PN(iPr)P(OEt)2.
Regarding claims 2-3, as discussed above, the chromium compound (i.e., CrCl3(THF)3 by Blann et al. is Cr(III) as the instant claim.
Regarding claims 4-5, 20-23, 25 and 27-28, as discussed above, the catalyst taught by Blann et al. comprises phenyl groups (R1-2), iso-propyl group (R3), and ethyl group (R7), and a co-catalyst modified MAO as the instant claim ([0029]-[0036] and Claim 40).
Regarding claims 6-7 and 26, as discussed above, the catalyst taught by Blann et al. teach applicant’s elected ligand Ph2PN(iPr)P(OEt)2 and solvent toluene.
. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 02/16/2021 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732